Exhibit 10.2

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

This Summary Sheet is being updated to reflect the adoption by the Company’s
Compensation Committee (the “Committee”), on March 21, 2018, of the 2018 Award
Formula under the Key Officers Incentive Plan (“KOIP”), as described below.

As previously reported, the following table sets forth annual base salaries
provided to the Company’s principal executive officer, principal financial
officer and other named executive officers in 2017 and as adopted for 2018 by
the Committee on November 6, 2017.

 

Named Executive Officers

   2017 Base
Salary      2018 Base
Salary  

Karl G. Glassman, President and CEO

   $ 1,175,000      $ 1,225,000  

Matthew C. Flanigan, EVP and CFO

   $ 550,000      $ 572,000  

Perry E. Davis, EVP, President - Residential Products & Industrial Products

   $ 500,000      $ 512,000  

J. Mitchell Dolloff, EVP, President - Specialized Products & Furniture Products

   $ 500,000      $ 512,000  

Scott S. Douglas, SVP - General Counsel & Secretary1

   $ 330,000      $ 380,000  

Jack D. Crusa, SVP - Operations (through 12/31/2017)2

   $ 152,000        N/A  

 

1  Mr. Douglas’ base salaries are included in this disclosure because he is
expected to be included as a named executive officer in the Company’s definitive
proxy statement for the 2018 Annual Shareholders Meeting.

2  Mr. Crusa retired as of December 31, 2017. As part of Mr. Crusa’s retirement
transition, he continued to receive an annual base salary of $380,000 until
April 2, 2017 when such rate was reduced to $190,000. His salary rate was
further reduced to $152,000 on July 9, 2017. He will not receive a salary in
2018.

Except as noted below, the named executive officers are eligible to receive an
annual cash incentive under the Company’s 2014 KOIP (filed March 25, 2014 as
Appendix A to the Company’s Proxy Statement) in accordance with the 2018 KOIP
Award Formula (adopted March 21, 2018 and filed March 26, 2018 as Exhibit 10.1
to the Company’s Form 8-K). Each executive’s cash award is calculated by
multiplying his annual base salary at the end of the KOIP plan year by a
percentage set by the Committee (the “Target Percentage”), then applying the
award formula adopted by the Committee for that year. Corporate Participants and
Profit Center Participants have separate award calculations based on factors
defined in the 2018 KOIP Award Formula. These factors include the achievement of
Return on Capital Employed (60% relative weight), Cash Flow (for Glassman,
Flanigan and Douglas) and Free Cash Flow (for Davis and Dolloff) each at 20%
relative weight, and Individual Performance Goals established outside the KOIP
(20% relative weight). As previously reported, the Target Percentages in 2017,
and as adopted for 2018 by the Committee on November 6, 2017, for the principal
executive officer, principal financial officer, and other named executive
officers are shown in the following table.

 

Named Executive Officers

   2017 KOIP
Target
Percentage     2018 KOIP
Target
Percentage  

Karl G. Glassman, President and CEO

     120 %      120 % 

Matthew C. Flanigan, EVP and CFO

     80 %      80 % 

Perry E. Davis, EVP, President - Residential Products & Industrial Products

     80 %      80 % 

J. Mitchell Dolloff, EVP, President - Specialized Products & Furniture Products

     80 %      80 % 

Scott S. Douglas, SVP - General Counsel & Secretary1

     50 %      50 % 

Jack D. Crusa, SVP - Operations (through 12/31/2017)2

     N/A       N/A  

 

1  Mr. Douglas’ Target Percentages are included in this disclosure because he is
expected to be included as a named executive officer in the Company’s definitive
proxy statement for its 2018 Annual Shareholders Meeting.



--------------------------------------------------------------------------------

2  Mr. Crusa retired as of December 31, 2017. As determined in January 2017, as
part of Mr. Crusa’s retirement transition, he participated, in 2017, in the
Company’s Key Management Incentive Compensation Plan (the “KMICP”), which is a
cash bonus plan for non-executive officers. The KMICP award formula for
Mr. Crusa was adopted on March 22, 2017 and included performance objectives
based on Return on Capital Employed (70% relative weight) and Free Cash Flow
(30% relative weight). It was calculated by multiplying his weighted average
annual base salary for 2017 by his target percentage of 60%, then applying the
award formula. For more information about the KMICP as it applied to Mr. Crusa
for 2017, refer to the Company’s Form 8-K filed March 27, 2017. Because of his
retirement, Mr. Crusa will not participate in the KOIP or the KMICP in 2018.

Individual Performance Goals. As previously reported, on November 6, 2017, the
Committee adopted Individual Performance Goals (“IPGs”) for our named executive
officers. The 2017 and 2018 KOIP Award Formulas recognize that 20% of each
executive’s cash award in 2017 and 2018 respectively, under our KOIP will be
based on the achievement of the IPGs. The IPGs for our named executive officers
in 2018 are, and for 2017, were:

 

Named Executive Officers

  

2017 IPGs

  

2018 IPGs

Karl G. Glassman

President and CEO

   Strategic planning and succession planning    Implementation of growth
strategy and succession planning

Matthew C. Flanigan

EVP and CFO

   Strategic planning, information technology projects, succession planning and
efficiency initiatives    Implementation of growth strategy, succession planning
and financial partner initiatives

Perry E. Davis

EVP, President - Residential

Products & Industrial Products

   Growth initiatives and succession planning    Supply chain and growth
initiatives and succession planning

J. Mitchell Dolloff

EVP, President - Specialized

Products & Furniture Products

   Strategic planning, succession planning and efficiency initiatives   
Implementation of growth strategy, succession planning and efficiency
initiatives

Scott S. Douglas1

SVP - General Counsel &

Secretary

   Strategic planning, succession planning and cost initiatives   
Implementation of growth strategy and succession planning

Jack D. Crusa2

SVP – Operations (through 12/31/2017)

   None assigned    N/A

 

1  Mr. Douglas’ IPGs are being disclosed because he is expected to be included
as a named executive officer in the Company’s definitive proxy statement for the
2018 Annual Shareholders Meeting.

2  Mr. Crusa retired as of December 31, 2017. As part of Mr. Crusa’s retirement
transition, he participated in the KMICP in 2017, which is a cash bonus plan for
non-executive officers. As such, he did not receive IPGs for 2017. Given his
December 31, 2017 retirement, Mr. Crusa will not have IPGs in 2018.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 - Did not achieve goal

     0 % 

2 - Partially achieved goal

     50 % 

3 - Substantially achieved goal

     75 % 

4 - Fully achieved goal

     100 % 

5 - Significantly exceeded goal

     up to 150 % 

 

2